DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed .
The claims filed 11/30/2021 have been amended. Claims 6 and 18-20 have been cancelled.    
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean Varley (Reg 62397) on 2/23/2022.
The application has been amended as follows: 
IN THE ABSTRACT
REPLACE
A rotor for a synchronous reluctance machine including a rotor core having a plurality of magnetically conductive laminations stacked in a rotor axial direction. The magnetically conductive laminations include cut-out portions forming a plurality of flux barriers radially alternated by flux paths portions, at least one of the flux barriers including a bridge connecting two flux paths portions adjacent to the at least one flux barrier. The at least one flux barrier has a first, barrier, mid-line which is the line that is equidistant from both sides of the at least one 
WITH
A rotor for a synchronous reluctance machine includes a rotor core having a
plurality of magnetically conductive laminations stacked in a rotor axial direction. The magnetically conductive laminations include cut-out portions forming a plurality of flux barriers
radially alternated by flux paths portions, where at least one of the flux barriers includes a ridge connecting two flux paths portions adjacent to the at least one flux barrier. The at least one flux barrier has a first barrier mid-line, which is a line that is equidistant from both sides of the at least one flux barrier. The bridge has a second bridge mid-line, which is the line that is equidistant from both sides of the bridge. The first and second mid-lines intersect. The bridge has a first and second symmetry axis and is non-symmetrical with respect to at least one of the first and second symmetry axis.
END AMENDMENT
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/30/2021, with respect to the claims as amended have been fully considered and are persuasive.  
Allowable Subject Matter
Claims 1-5 and 7-17 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A rotor for a synchronous reluctance machine comprising a rotor core having a plurality of magnetically conductive laminations stacked in a rotor axial direction, wherein said magnetically conductive laminations comprise cut-out portions forming a plurality of flux barriers radially alternated by flux paths portions, at least one of said flux barriers comprising a first and a second bridge (i) connecting two flux paths portions adjacent to said at least one flux barrier and (ii) defining an internal space in said at least one flux barrier, the internal space (i) housing a permanent magnet and (ii) providing a thermal barrier to protect the permanent magnet during a casting process of the rotor, said at least one flux barrier having a first barrier mid-line which is a line that is equidistant from both sides of said at least one flux barrier, said bridge having a second bridge mid-line which is a line that is equidistant from both sides of said bridge, said first and second mid-lines intersecting at an intersection point, said bridge having a first symmetry axis and a second symmetry axis, said first symmetry axis being defined as the a straight line tangential to said first barrier mid-line and passing through said intersection point, said second symmetry axis being defined as the straight line orthogonal to said first symmetry axis and passing through said intersection point, said bridge being non-symmetrical with respect to at least one of said first and second symmetry axis.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-5 and 7-17 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (US 2020/0280224) teaches an asynchronous/synchronous electric machine motor having a first magnetic barrier structure and a second magnetic barrier structure including two magnetic barrier slots arranged at an interval along the d-axis.
Takeuchi et al. (US 2019/0245394) teaches a synchronous motor having a shaft and rotor core, with four layers of hollow parts having a convex shape and forming a flux barrier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832